 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:21-CR-022-APG-VCF

 9                  Plaintiff,                      Final Order of Forfeiture

10          v.

11 DELASHAUN DEAN,

12                  Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. §

15 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(B); 18 U.S.C. § 1029(c)(1)(C)

16 and 1029(c)(2); and 21 U.S.C. § 853(p) based upon the plea of guilty by Delashaun Dean to

17 the criminal offense, forfeiting the property set forth in the Plea Agreement and the

18 Forfeiture Allegation of the Criminal Information and shown by the United States to have

19 the requisite nexus to the offense to which Delashaun Dean pled guilty. Arraignment &

20 Plea, ECF No. 18; Criminal Information, ECF No. 20; Plea Agreement, ECF No. 22;

21 Preliminary Order of Forfeiture, ECF No. 24.

22         This Court finds that on the government’s motion, the Court may at any time enter
23 an order of forfeiture or amend an existing order of forfeiture to include subsequently

24 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

25 32.2(b)(2)(C).

26         This Court finds the United States published the notice of forfeiture in accordance
27 with the law via the official government internet forfeiture site, www.forfeiture.gov,

28 consecutively from March 9, 2021, through April 7, 2021, notifying all potential third
 1   parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

 2   35-1, p. 5.

 3          This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5          This Court finds no petitions are pending regarding the property named herein and

 6   the time has expired for presenting such petitions.

 7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

10   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

11   981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(B); 18 U.S.C. § 1029(c)(1)(C)

12   and 1029(c)(2); 21 U.S.C. § 853(p); and 21 U.S.C. § 853(n)(7) and shall be disposed of

13   according to law:

14          1. Any and all fraudulent access devices including, but not limited to, at least the

15                 following:

16                    a. a California Employee Development Department (EDD) debit card with

17                       the last four digits of the account number being 5903 issued in the name of

18                       J.M.;

19                    b. an EDD debit card with the last four digits of the account number being

20                       0570 issued in the name of N.H.;

21                    c. an EDD debit card with the last four digits of the account number being

22                       5800 issued in the name of O.W.;

23                    d. an EDD debit card with the last four digits of the account number being

24                       9730 issued in the name of A.T.;

25                    e. an EDD debit card with the last four digits of the account number being

26                       3288 issued in the name of J.W.;

27                    f. an EDD debit card with the last four digits of the account number being

28                       2975 issued in the name of E.L.;
                                                    2
 1               g. an EDD debit card with the last four digits of the account number being

 2                   5640 issued in the name of J.N.;

 3               h. an EDD debit card with the last four digits of the account number being

 4                   2370 issued in the name of A.M.;

 5               i. an EDD debit card with the last four digits of the account number being

 6                   7045 issued in the name of M.W.;

 7               j. an EDD debit card with the last four digits of the account number being

 8                   3767 issued in the name of H.C.;

 9               k. an EDD debit card with the last four digits of the account number being

10                   2906 issued in the name of J.C.;

11               l. an EDD debit card with the last four digits of the account number being

12                   8391 issued in the name of D.L.;

13               m. an EDD debit card with the last four digits of the account number being

14                   8658 issued in the name of G.F.;

15               n. an EDD debit card with the last four digits of the account number being

16                   0061 issued in the name of H.T.;

17               o. an EDD debit card with the last four digits of the account number being

18                   2994 issued in the name of N.Y.;

19               p. a Texas driver’s license issued in the name of B.D., but bearing

20                   defendant’s photo;

21               q. a Visa debit card with the last four digits of the account number being

22                   6779 issued in the name of B.D.;

23               r. a Visa debit card with the last four digits of the account number being

24                   1475 issued in the name of B.D.; and

25         2. one spiral notebook confiscated by the Las Vegas Metropolitan Police

26            Department from Room 3806 of the Cosmopolitan Hotel containing personally

27   ///

28   ///
                                                3
 1              identifiable information of many individuals, some of which matched the 15 EDD

 2              debit cards recovered

 3   (all of which constitutes property).

 4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

 5   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

 6   deposit, as well as any income derived as a result of the government’s management of any

 7   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

 8   disposed of according to law.

 9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

10   copies of this Order to all counsel of record.

11                   May 12
            DATED _____________________, 2021.

12

13

14                                               ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      4
